UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7335


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TONY CURTIS SPIVEY, a/k/a Tony-Red,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:11-cr-00055-AWA-DEM-
19; 4:16-cv-00052-AWA)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Tony Curtis Spivey, Appellant Pro Se. Robert Edward Bradenham, II, Megan Marina
Cowles, Dee Mullarkey Sterling, Assistant United States Attorneys, OFFICE OF THE
UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Curtis Spivey seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).      A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Spivey has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2